         Case 1:20-cv-00475-AT-KNF Document 45 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
PIYUSH PALEJA,                                        :

                                    Plaintiff,      :

                          v.                        :
                                                                         ORDER
KP NY OPERATIONS LLC a/k/a                          :
KAILASH PARBAT,                                                  20-CV-475 (AT) (KNF)
                                                    :
                                     Defendant.
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        Upon review of the defendant’s September 4, 2020 letter-motion to compel the plaintiff:

(a) “to cooperate in discovery & be sanctioned”; and (b) “to amend his initial disclosures & be

sanctioned,” Docket Entry No. 42, and the plaintiff’s September 7, 2020 response letter, Docket

Entry No. 44, the Court denies the defendant’s letter-motion, Docket Entry No. 42, as meritless

and frivolous. Going forward, counsel for each party must be present for any future meet and

confer session, and the parties must comply with the Court’s Individual Rules of Practice and all

applicable rules. The parties are on notice that failure to comply with the Court’s Individual

Rules of Practice and any applicable rules may result in denial of the requested relief with

prejudice. The parties shall refrain from wasting resources, including the Court’s time, by

making frivolous requests, such as that made by the defendant in its September 4, 2020 letter-

motion concerning document formatting preferences.

Dated: New York, New York
       September 9, 2020                                  SO ORDERED:
